Citation Nr: 0708815	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the left knee.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Appeals (VA) Regional Office (RO) in Nashville, 
Tennessee which denied the veteran's application to reopen 
his claim of entitlement to service connection for residuals 
of an injury to the left knee.  




FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a 
left knee injury; the veteran did not appeal that decision.  

2.  The additional evidence associated with the claims file 
since the November 1971 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1971 denial of the claim for service 
connection for residuals of a left knee injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2006).  

2.  Since the November 1971 denial, no new and material 
evidence has been received to warrant reopening the veteran's 
claim for service connection for residuals of a left knee 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal regarding the application to reopen a claim for 
service connection for residuals of an injury to the left 
knee, the appellant was provided with notice of the VCAA in 
January 2004, which was prior to the March 2004 rating 
decision on appeal.  However, specific information necessary 
to reopen a previously denied claim was not provided until 
June 2005, which was after the RO decision.  Therefore, the 
express requirements set out by the Court in Pelegrini with 
respect to this issue have not been satisfied.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  VA has fulfilled its 
duty to notify the appellant in this case.  



For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.  

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for residuals of a left knee injury in the 
January 2004 notice letter.  In order to establish his claim, 
he was informed that he needed to submit evidence showing 
that he had a current knee condition that began or was made 
worse by service and evidence relating such disability to an 
injury, disease or event in service.  He was further informed 
of the types of evidence to submit such as medical records or 
statements from people who knew him when he was in service.  
He was also informed in the March 2004 rating decision, a 
June 2005 letter, and the June 2005 statement of the case, as 
to the basis of the prior denial, what qualifies as new and 
material evidence, and that the evidence he had submitted did 
not satisfy that requirement.  As discussed in more detail 
below, the veteran has not submitted new and material medical 
evidence to support his claim of service connection for 
residuals of a left knee injury.  The appellant was not 
deprived of an opportunity to participate in the adjudication 
process because he did was informed of what evidence was 
needed to reopen his claim.  Thus, the Board finds that the 
directives of Kent are satisfied.

These notices informed the appellant of the evidence needed 
to substantiate his claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  In this regard, VA further 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.       

The Board also notes that the January 2004 and June 2005 
letters specifically notified the appellant that he should 
submit any pertinent evidence in his possession.  
Specifically, he was advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board finds that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
advising him that the RO would assist in obtaining VA medical 
records or other evidence identified by the appellant.  The 
veteran has submitted private treatment records and has not 
identified any additional records for the VA to obtain.  As 
well, the Board is aware that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim, and that 
the RO did not provide the veteran with an examination in 
this case.  See 38 C.F.R. § 3.159(c)(4)(i) (2005) (emphasis 
added).  Applicable VA law provides, however, that the RO's 
duty to assist with a claim does not include the provision of 
a VA examination when there is insufficient new and material 
evidence of record to reopen the claim.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(iii).  The 
appellant was additionally provided with the opportunity to 
attend a hearing which he declined.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Law, Evidence and Analysis

Under VA law, service connection will be granted if the 
evidence shows that a veteran has a disability resulting from 
an injury or disease incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2006).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  The presumption of soundness may be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service and that the disorder was not 
aggravated by such service. Id.

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2006).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2006).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption. Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The RO originally denied the appellant's claim for service 
connection for residuals of a left knee injury in November 
1971.  The RO concluded that the veteran was discharged from 
service for a left knee disorder which existed prior to 
enlistment and which had not been aggravated while in 
service.  It was noted that the veteran had requested to be 
discharged from service because of physical disability that 
existed prior to enlistment and which was neither incident to 
nor aggravated by service.  The appellant was given notice of 
this decision that same month.  He did not appeal the 
November 1971 decision and that decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  However, 
under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for his knee disability in 
January 2004, the revised version of 3.156 is applicable in 
this appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence on file at the time of the November 1971 adverse 
rating decision included the veteran's service medical 
records and private treatment records.  The initial 
examination for service, dated in September 1970, contained a 
notation that the veteran had four left knee dislocations and 
had been in an automobile accident in March 1970.  Private 
treatment records dated in 1968 are associated with the 
veteran's service medical records and showed a history of 
repeated injury to the left knee and a diagnosis of 
dislocation of the left patella with spontaneous reduction.  
There was also a note from Hubert Hull, M.D., dated in 
September 1970,  that the appellant had a recurrent lateral 
dislocation of the left patella.  Service medical records in 
March 1971 noted a three year history of recurrent subluxing 
patella that had existed prior to service and that the 
veteran did not meet induction standards.  The Medical Board 
found that the recurrent dislocation of the left patella had 
existed prior to service and had not been aggravated by 
service.  The evidence on file at the time of the November 
1971 rating decision did not include any post service medical 
records or information for the veteran's left knee.

In his July 2005 appeal to the Board, the veteran contends 
that he told the military about his left knee and that when 
he was drafted he brought in medical records and was told his 
knee was fine.  These private records, noted above, were in 
the file and considered by the RO at the time of the November 
1971 decision.  Evidence submitted following the November 
1971 adverse rating decision includes private treatment 
records from Mark W. Cloud, M.D., and an MRI dated in October 
2000.  The MRI of the left knee revealed no evidence of 
ligamentous or meniscal tear and a small fluid intensity 
likely to be a benign cystic lesion.  Dr. Cloud noted that 
the veteran was a new patient who had left knee, left leg and 
ankle pain after falling off a ladder the previous Saturday.  
X-ray revealed a distal left tibia fracture.  It was noted he 
had long term left knee pain.  There was no reference to 
service or any left knee problem as the result of service.  
The veteran has not submitted any medical evidence relating 
his current knee disorder to service or an event of service 
origin. 


The additional evidence outlined above is new in that it 
reflects present knee complaints that were not known at the 
time of the adverse decision in November 1971.  However, the 
evidence is not material since it does not relate the 
veteran's present knee complaints to service and thus does 
not raise a reasonable possibility of substantiating the 
claim for service connection for residuals of a left knee 
injury. 

The veteran's claim was previously denied on the basis that 
his left knee disorder existed prior to service and was not 
aggravated by service.  The additional medical evidence 
submitted by the veteran is dated in 2000, almost 30 years 
after service and makes no reference to any knee complaints 
or problems as the result of service.  Indeed, the treatment 
records note a recent injury as the result of a fall.  While 
the veteran has also claimed his knee was aggravated by 
service, he is not competent to provide such an opinion.  The 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The evidence 
submitted by the veteran by itself or in connection with the 
evidence previously assembled does not raise a reasonable 
possibility of substantiating his claim for service 
connection, and is thus not "new and material" for purposes 
of reopening the claim. 

In the absence of new and material evidence to reopen the 
claim for service connection for residuals of a left knee 
injury, the application to reopen must be denied and the 
November 1971 RO determination remains final.  




ORDER


New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a left knee injury is denied.



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


